Name: Commission Regulation (EC) No 1630/2001 of 9 August 2001 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2001/02
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  trade policy;  Europe;  economic analysis;  foodstuff
 Date Published: nan

 Avis juridique important|32001R1630Commission Regulation (EC) No 1630/2001 of 9 August 2001 fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2001/02 Official Journal L 216 , 10/08/2001 P. 0011 - 0012Commission Regulation (EC) No 1630/2001of 9 August 2001fixing the coefficients applicable to cereals exported in the form of Irish whiskey for the period 2001/02THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks(1), as last amended by Regulation (EC) No 1633/2000(2), and in particular Article 5 thereof,Whereas:(1) Article 4(1) of Regulation (EEC) No 2825/93 provides that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned. That coefficient expresses the ratio between the total quantities exported and the total quantities marketed of the spirituous beverage concerned on the basis of the trend noted in those quantities during the number of years corresponding to the average ageing period of the spirituous beverage in question. In view of the information provided by Ireland on the period 1 January to 31 December 2000, the average ageing period in 2000 was five years for Irish whiskey. The coefficients for the period 1 October 2001 to 30 September 2002 should be fixed.(2) Article 10 of Protocol 3 to the Agreement on the European Economic Area(3) precludes the grant of refunds for exports to Liechtenstein, Iceland and Norway. Therefore, pursuant to Article 7(2) of Regulation (EEC) No 2825/93, account should be taken of this in the calculation of the coefficient for 2001/02.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the period 1 October 2001 to 30 September 2002 the coefficients provided for in Article 4 of Regulation (EEC) No 2825/93 applying to cereals used in Ireland for manufacturing Irish whiskey shall be as set out in the Annex.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 258, 16.10.1993, p. 6.(2) OJ L 187, 26.7.2000, p. 29.(3) OJ L 1, 3.1.1994, p. 1.ANNEXCoefficients applicable in Ireland>TABLE>